In an action by plaintiff wife for a judicial separation, the defendant husband appeals, as limited by his brief: (1) from so much of an order of the Supreme Court, Queens County, dated December 3, 1962, as awarded the wife $75 a week, as alimony pendente lite, granted her the exclusive occupancy of the house owned jointly by the parties, and directed him to pay all carrying charges on the house; and (2) from an order of said court dated December 28, 1962, made upon reargument, which adhered to the original decision. Appeal from order of December 3, 1962, dismissed. -Such order was superseded by the subsequent order dated December 28, 1962, made on reargument. Order dated December 28, 1962, insofar as appealed from, affirmed, with $10 costs and disbursements (see Goldberg v. Goldberg, 4 A D 2d 884). Beldock, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.